Title: Memorandum on a Spoliation Claim, [ca. October 1803–November 1804]
From: Madison, James
To: 


[ca. October 1803–November 1804]
If the sentence of condemnation was affirmed in the Court of Cassation or Council of prizes at Paris or if the right to appeal to the latter is barred by lapse of time, there can be no expectation of a recovery under the treaty: but if the appeal is still open to the American claimant, his papers ought to be transmitted without any delay to the Agent of claims at Paris, Fulwar Skipwith Esqr.
